R-49




                                             Jan. 30, 1947


Hon. L. S. Johnson, Commissioner
State Department   of Banking
Austin, Texas                                             Opinion      No. V-49

                                                          Re:    Author.ity of the State Bonk-
                                                                 ing Department to supply
                                                                 certain information    to an             :
                                                                 attorney representing     a cli-
                                                                 ent who has a judgment
                                                                 against a Savisl~lB crad Loan
                                                                 Association  in hhe Stat,e of
                                                                 Texas.

Dear     Sir:

            We are in rec,eipt of your request                         for an opinion        upon the
above    subject matter as follows:

             “We are in receipt of a letter                     from     an attorney,        the
        substance of which is as follows:

                         * ‘I represent         a client who ha6 a j&g-
                ment ag+v@          .,,.,.,.,.,      of .i,,.t,!.?,        Texas,
                who is presidents of the ,~,,,...,.                  Sa~&~gs and
                Loan Association.                I ran a writ of garnish-
                ment against the loan company who answers
                “That the defendant .,..A..... owns in the gar-
                nishee company, to )Hit: .,,. . . .,.. Association,
                . . ..*lr.*.. ahaz+ft$gf tie value of ,...,:...: dollars
                described       as special fully paid stack and evi-
                denced by stock certificate                  #, . ,. . . . . . , which has
                been deposited with the Department of Banking,
                State of Texas, to cover an existing deficit and
                pledged by .,.baL.l,. ta guaraclty leas from said
                deficit to the shareholders.”

                       ” ‘This     may be true and Z doubt it.

                      * ‘Please let me know if there is such defi-
                cit, and ff c&id stock owned by said ..+.+..... is
                pledged with your department.

                       a ‘Thanking ycu for your prompt                     attention
Hon. L. S. Johnson     - Page 2



          and reply,   I am,

                                  ” ‘Cordially          yours,

                                     . ..*................’

           “For your information, the statement of the gar-
     nishee company, as hereinabove    quoted, is substantially
     true, except for the number of shares which is stated
     therein and the amount of the value thereof,

          “We seek advice from your Department as to whet.h-
     er or not there is a legal prohibition against our furnish-
     ing the information  requested of us in the above letter.

           “In this connection,   you are advised that none of the
     information    that we have on the subject incorporated         in
     the garniehes company’s       answer was obtained by us
     through an examination      of the association,    but resulted
     out of a transaction    between this department      and the Board
     of Directors    of the Association    in the process   of a reor-
     ganization of said Association.     *

           Senate Bill No. 9, Chapter 18, of the Acts of the 42nd Legis-
,lature, 3rd Called Session, Article 1136a-9 of the Penal Code, Vcr-
 non’s Codification,  is as follows:

          “The Banking Commissioner        and my examiner,      in-
     spector, deputy, assistant or clerk, appointed or acting
    under the previsions    of this Act, failing to keep secret
    any facts oe iaformatian     regarding an association     ob-
    tain&d h the cowlc sf wa examination         or by reason of
    his official penitiox, except When the public duty of such
    officer req’uircrl him to repart upon or take official ac-
    tion regarding the affairs of the asseciation      so examined,
    er who wilfully makes a false official      repert as to the
    condition of such lssoeiatien,     shall be removed from his
    position op dficr and shall be fined not more than five
    hundred dollar&, or imprisoned       in the county jail for not
    more than. one year, or both. Reports of examinations
    made to the Banking Comissioner         of Texas shall be re-
    garded as confidential    and not for ptrblic record or in-
    spection, except that for good reason same may be made
    by the Commissioner,      but copies thereof may, upon re-
    quest of the Association,    be furnished to the Federal
    Home Loan Bank Board and/or to the Federal Home
    Loan Bank far the purpose of meeting the requirements
    of the Federal Home Loan Bank Act. Nothing herein
    shall prevent the proper exchange of information         relat-
    ing to building and loan asseciations      and the business
Hon. L.   S. Johnson   - Page   3



    thereof with the representatives        of building and loan
    departments     of other states, but in no case shell the
    privatebusiness     or affairs of any individual associa-
    tion or company be disclosed.         Any official violating
    any provision    of this Ssction, in addition to the penal-
    ties herein provided,      shall be liable, with his bonds-
    men, to the person or corporation         injured by the dis-
    closure of such secrets,.”

            The language of this Article precludes     your giving the
information    requested,  and moreover,   it would appear to be suf-
ficiently broad to preclude your permitting      anyone to make an ex-
amination of your files which would disclose       such information.
The language “or by reason of his official position” makes the
prohibition   broader than the examiners     report as such. You and
the members      of the Depeltment  are authorized    to make use of
such facts or information     only when the publfc duty imposed upon
you requires a report covering such matters or imposes upon you
the duty to take official action regarding    such association    as by
reporting its condition to the Attorney General for action.

                                SUMMARY
                                   ,
          Penal Code, Article 11364-9, (Vernon’s         Cod.)
    nukes     privileged    all in9truanente or infr,rmation in
    the possession       of the Banking Department     regarding
    a Building and Loan Association,         when obtained in the
    course of an examination         or by reeson of official
    position,     This information     must be kept secret and
    not be divulged to the public.

                                              Very truly yours,

                                    ATTQRNEYGENERALOFTEXAS



                                    BY    c,Q$--?
                                          Ocie Speer
0S:am                                     Assistant



APPROVED                            APPROVED        JAN 30 1947
OPINION COMMITTEE
BY   FD,
CHAIRMAN                             j3?&Qt);u*c;--p
                                    ATTORNEYGEiW’tALOFTEXAS